John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 March 20, 2013 To the Trustees of John Hancock Funds 601 Congress Street Boston, MA 02210 Re: Rule 12b-1 Fee Waiver Letter Agreement With reference to each of the Distribution Plans entered into by and between John Hancock Funds, LLC (the “Distributor”) and each of the trusts listed in Appendix A to this letter (each, a “Trust” and collectively, the “Trusts”), on behalf of each of their respective series listed in Appendix A (each, a “Fund” and collectively, the “Funds”), we hereby notify you as follows: 1. The Distributor agrees to contractually waive and limit its Rule 12b-1 distribution fees and/or service fees to the extent necessary to achieve the aggregate distribution and service fees of each Fund as set forth in Appendix B hereto. 2. We understand and intend that the Trusts will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statements on Form N-1A for the Trusts and the Funds with the Securities and Exchange Commission, in accruing each Fund’s expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit the Trusts so to rely. Sincerely, JOHN HANCOCK FUNDS, LLC By: /s/ Jeffrey H. Long Jeffrey H. Long Vice President, Finance Agreed and Accepted on behalf of each applicable Trust listed in Appendix A By: /s/ Charles A. Rizzo Charles Rizzo Chief Financial Officer A copy of the document establishing each Trust is filed with the Secretary of The Commonwealth of Massachusetts. This Agreement is executed by the officer in his capacity as such and not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trusts individually but only upon the assets of the Funds. APPENDIX A TRUSTS and Funds JOHN HANCOCK BOND TRUST John Hancock Government Income Fund John Hancock High Yield Fund John Hancock Investment Grade Bond Fund JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND John Hancock California Tax-Free Income Fund JOHN HANCOCK CAPITAL SERIES John Hancock Classic Value Fund John Hancock U.S. Global Leaders Growth Fund JOHN HANCOCK CURRENT INTEREST John Hancock Money Market Fund JOHN HANCOCK INVESTMENT TRUST John Hancock Balanced Fund John Hancock Global Opportunities Fund John Hancock Large Cap Equity Fund John Hancock Small Cap Intrinsic Value Fund John Hancock Sovereign Investors Fund JOHN HANCOCK INVESTMENT TRUST II John Hancock Financial Industries Fund John Hancock Regional Bank Fund John Hancock Small Cap Equity Fund JOHN HANCOCK INVESTMENT TRUST III John Hancock Greater China Opportunities Fund JOHN HANCOCK MUNICIPAL SECURITIES TRUST John Hancock High Yield Municipal Bond Fund John Hancock Tax-Free Bond Fund JOHN HANCOCK SERIES TRUST John Hancock Mid Cap Equity Fund JOHN HANCOCK SOVEREIGN BOND FUND John Hancock Bond Fund JOHN HANCOCK STRATEGIC SERIES John Hancock Income Fund JOHN HANCOCK TAX-EXEMPT SERIES FUND John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free Income Fund APPENDIX B Expiration Date of Classes Waiver/Limit Fund A B C R4 Balanced Fund N/A N/A N/A 0.15% 2/28/2014 Classic Value Fund N/A N/A N/A 0.15% 2/28/2014 Large Cap Equity Fund N/A N/A N/A 0.15% 2/28/2014 Money Market Fund 0.15% N/A N/A N/A 7/31/2014 1 California Tax-Free Income N/A 0.90% 0.90% N/A 9/30/2013 Fund High Yield Municipal Bond 0.15% 0.90% 0.90% N/A 9/30/2013 Fund Massachusetts Tax-Free 0.15% 0.90% 0.90% N/A 9/30/2013 Income Fund New York Tax-Free Income 0.15% 0.90% 0.90% N/A 9/30/2013 Fund Income Fund N/A N/A N/A 0.15% 9/30/2013 Tax-Free Bond Fund 0.15% 0.90% 0.90% N/A 9/30/2013 1 At the March 17-20, 2013 meeting of the Board of Trustees of the Trusts, the Distributor notified the Board of, and the Board approved, the extension of the expiration date of the waiver and limit of the Rule 12b-1 distribution and service fees of Class A shares of Money Market Fund set forth above to July 31, 2014, effective upon the current expiration date of July 31, 2013.
